Citation Nr: 1206602	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO. 08-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for arthritis of the right foot, claimed as secondary to service-connected back and knee disabilities. 

4. Entitlement to service connection for foot calluses, claimed as secondary to service-connected back and knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1992 to January 1993 and from January 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for arthritis of the right foot and foot calluses are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The opinion of the May 2007 VA examiner is competent medical evidence. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has allergic rhinitis that began during active service or is related to an incident of service. 

3. The Veteran has not been shown to have a right shoulder disability that manifested in service, or a current right shoulder disability that is causally or etiologically related to her military service. 


CONCLUSIONS OF LAW

1. The Veteran's allergic rhinitis was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. A right shoulder disability was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With regard to the Veteran's claim for service connection for allergic rhinitis, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in November 2006. This letter advised the Veteran of what evidence was required to substantiate her claims, and of her and VA's respective duties for obtaining evidence. The October 2006 letter  provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), and reports of post-service medical treatment.

The Veteran has not been afforded a VA examination to assess the nature and etiology of her right shoulder disability. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the first element of McLendon has not been satisfied. The Veteran has not complained of, been diagnosed with, or treated for a right shoulder disability or symptoms of a right shoulder disability during the appeal period. She was treated in December 1999 for unspecified right shoulder pain and diagnosed with musculoskeletal pain due to an overuse injury. Since that time, her treatment records have been negative for a right shoulder disability or symptoms of a right shoulder disability. Because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of her claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Allergic Rhinitis

The Veteran contends that her diagnosed allergic rhinitis began during her period of active military service. Because there is competent medical and lay evidence linking her current disability to her period of active service, the claim will be granted. 

The Veteran has been diagnosed with allergic rhinitis, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. Her STRs show that she was consistently treated for allergies while in the military. Her August 1993 entrance examination was negative for any complaints of allergies. In February 1994, she complained of congestion, coughing, fatigue, and mucous in her throat. She was diagnosed with an upper respiratory infection ("URI"). In October 1994, she was treated for a URI and allergies. In December 1995, she had an allergic reaction to medication. In her June 1996 MEB Hold examination report of medical history, she answered yes to the question "have you ever had or have you now ... ear, nose or throat trouble."  She answered "no" for hay fever. Nothing was noted at her June 1996 MEB Hold examination. In her November 1996 Medical Examination Board ("MEB") report of medical history, she answered "yes" to the question "have you ever had or have you now...chronic or frequent colds." In August 1996, she had an allergic reaction to medication. In November 1996 she developed a rash after taking medication. Her treatment for allergies during service satisfies the second element of a service connection claim. Hickson, 12 Vet. App. at 253.

Further, there is medical evidence of record that she has been consistently treated for allergies since leaving service in June 1997. In May 1998 she was treated by for allergic rhinitis. In December 1998 she was treated for post nasal drip and diagnosed with reactive airway disease. In May 1999 she was diagnosed with allergy induced reactive airway disease. In July 1999 she was treated for seasonal allergic rhinitis. In August 1999 she was treated for "severe cough and allergy" and seasonal allergic rhinitis. In October 1999 she was noted to have environmental allergies. In November 1999 she was treated for allergies. In July 2000, she was treated by Dr. P. W., a private physician for environmental and food allergies. In October 2003, she was treated for allergic rhinitis. In September 2005, she was treated for allergies again by Dr. P. M. Her VA treatment records note that she has been repeatedly prescribed Zyrtec for allergic rhinitis. This consistent treatment for allergies establishes that they manifested in service and have been chronic since then. 38 C.F.R. § 3.303(b).

Lastly, at her May 2007 VA respiratory disorders examination for asthma, the examiner reviewed the STRs and noted that she had been treated for allergic rhinitis in service and treated with inhalers. The same examiner who conducted the respiratory disorders examination also conducted her May 2007 sinus, larynx, and pharynx examination for sinusitis. The examiner stated that her sinusitis was "related to allergy problems" in service. Although the examinations were for asthma and sinusitis, the examiner's findings support the conclusion that the Veteran developed allergies while in service. The third element of a service connection claim has been satisfied. Hickson, 12 Vet. App. at 253.

Service connection is warranted in this case. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied, and service connection is warranted. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Right Shoulder Disability

The Veteran contends that she has a right shoulder disability is the result of a motor vehicle accident and a fall on ice in service. Because the Veteran has not been shown to have a right shoulder disability during the appeal period, the claim will be denied. 

The Veteran has not been diagnosed with or reported symptoms of a right shoulder disability during the appeals period. Therefore, the first element of a service connection claim is not satisfied. Hickson, 12 Vet. App. at 253. The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007). The Veteran filed her claim in April 2005. In this case, the requirement is not satisfied because her most recent treatment for symptoms of a right shoulder disability was in December 1999 when she complained of having right shoulder pain for two to three days. She denied trauma. She was diagnosed with musculoskeletal pain from an overuse injury. 

Further, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Veteran's August 1993 entrance examination was negative for any right shoulder symptoms. Her STRs show that she complained of right shoulder pain on two separate occasions in January 1993. She complained of having the pain for three days. She experienced moderate tenderness and limitation of motion, but an x-ray revealed a normal right shoulder. The etiology could not be determined when she first presented with symptoms, but eventually she was noted to have "resolving shoulder strain."  In her June 1996 MEB Hold report of medical history, she answered no to the question "have you ever had or have you now ... swollen or painful joints."  She also answered no for "painful or 'trick' shoulder or elbow," arthritis, and "bone, joint or other deformity."  Her June 1996 MEB Hold examination noted no right shoulder symptoms or disabilities. In her November 1996 MEB report of medical history she answered "no" to the question, "have you ever had or have you now ... painful or 'trick' shoulder or elbow."  She also answered no to having arthritis and "bone, joint or other deformity."  

In her April 2005 claim, the Veteran asserted that her shoulder bothered her "all the time." However, her pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). Although she is competent to state that she experienced shoulder pain, her specific denials of shoulder problems at her separation examination diminish her credibility with regard to the chronicity of her shoulder disability. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). She has not alleged continuity of symptoms from service until the present. 

As the Veteran has not had symptoms or a diagnosis of a right shoulder disability during the appeal period, and the evidence does not show that she developed a chronic right shoulder disability in service, the evidence is not in relative equipoise. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and her claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for allergic rhinitis is granted.

Service connection for a right shoulder disability is denied. 


REMAND

With regard to the Veteran's claims for service connection for right foot arthritis and bilateral foot calluses, further development is necessary before the Board may conduct appellate review. 

In a December 2006 VA podiatry consultation report, it was noted that the Veteran received treatment from a private podiatrist. The RO has not attempted to obtain these private medical records. As these records may be pertinent to her claims, the RO must attempt to obtain them. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The Veteran has been diagnosed with functional hallux limitus of the right foot, osseous changes of the right first metatarsophalangeal joint, and bilateral foot calluses, satisfying the first element in McLendon. Her STRs show that in February 1995 she sustained significant trauma while repelling from a helicopter. In April 1997, she was directed to wear tennis shoes to relieve her right foot pain. This satisfies the second element in McLendon. In December 2006, a VA podiatrist noted that the Veteran was involved in a helicopter accident that caused trauma to her low back, hips, and knees, and that the Veteran claimed that her arthritis of the right foot was a result of this accident as well. The podiatrist did not provide an opinion regarding the cause of her arthritis. In her March 2008 Notice of Disagreement, the Veteran asserted that she walks abnormally to compensate for her service-connected back and knee disabilities. She is competent to state that she walks in a different manner to compensate for her disabilities. Layno v. Brown, 6 Vet. App. 465 (1994). Her statement is also credible, as her VA treatment records show that she has been fitted for custom orthotics. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The evidence provides an indication that her arthritis of the right foot and calluses may be related to her helicopter accident in February 1995. 

However, the Board does not have sufficient medical evidence to ascertain whether her currently diagnosed arthritis and calluses are related to service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by her private podiatrist. If the Veteran returns the form, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2. Attempt to obtain any outstanding VA treatment records that may exist. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) (2011). 

3. Review the claims file and ensure the development actions have been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has arthritis of the right foot and bilateral foot calluses that had their onset or were aggravated during active service, or are otherwise related to any incident of service, or whether they were caused by her service connected low back and right knee disabilities. With regard to arthritis, the examiner must also determine whether it manifested to a compensable degree within one year of service. 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has arthritis of the right foot and bilateral foot calluses as a result of any in-service incident or a service-connected disability. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 


c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) A March 1994 STR showing that she had purple fluid under her right second toe, and that her toe was red and swollen.

ii) A February 1995 STR documenting her injury sustained while repelling from a helicopter.

iii) An April 1997 STR noting that she had to wear tennis shoes for relief of right foot pain.

iv) Her August 1993 entrance examination.

v) Her June 1996 and November 1996 MEB examinations and accompanying reports of medical history. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's arthritis of the right foot and bilateral foot calluses began during active service, are related to any incident of service, or are related to her service connected back or knee disabilities. With regard to arthritis of the feet, the examiner must additionally opine as to whether it began within one year after discharge from active service. 

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 
		
4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


